ON MOTION FOR REHEARING OR CLARIFICATION
PLEUS, C.J.
We deny C.C.’s Motion for Rehearing and grant his Motion for Clarification. Upon remand, if DCF chooses to present additional evidence of prospective abuse, C.C. may also present evidence. If not, the trial court shall conduct a disposition hearing in accordance with section 39.521(3)(b), Florida Statutes. It was not the intention of this Court to permit or require the trial court to make a determination based solely on a home study. Any reference in our prior opinion to a “positive” home study is hereby stricken.
Motion for Rehearing Denied; Motion for Clarification Granted; Remanded.
ORFINGER and MONACO, JJ., concur.